NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SONIA MARIA RECANOJ-DE LEON,                    No.    18-73238

                Petitioner,                     Agency No. A205-405-121

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2020**
                            San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and SESSIONS,*** District
Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
      Sonia Recanoj de Leon (Petitioner), a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (BIA) order dismissing

her appeal of an Immigration Judge’s (IJ) order denying her application for

withholding of removal and relief under the Convention Against Torture (CAT).

We review the agency’s factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      To be entitled to withholding of removal, a petitioner must demonstrate her

“life or freedom” would be threatened in her home country because of, inter alia,

“membership in a particular social group.” 8 U.S.C. § 1231(b)(3)(A). The

petitioner can meet this burden by (1) establishing a fear of future persecution

based on past persecution or (2) independently establishing “it is more likely than

not that [she] would be persecuted” on the basis of particular social group

membership. 8 C.F.R. § 1208.16(b).

      In this case, substantial evidence supports the agency’s finding that

Petitioner failed to establish a nexus between past persecution or likely future

persecution and her membership in a particular social group. See Ayala v. Holder,

640 F.3d 1095, 1097 (9th Cir. 2011) (noting that a petitioner “must establish that

any persecution was or will be on account of his membership in such group”).

Petitioner testified that gang members extorted and beat her father for money, but


                                          2
failed to establish that she herself was in danger on account of membership in her

father’s family. See, e.g., Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”).

Furthermore, the IJ determined that there was insufficient evidence of harm to

Petitioner’s brother on the basis of his family membership. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 743-44 (9th Cir. 2008) (finding lack of a well-founded

fear of future persecution on account of family membership where another family

member had remained unharmed in petitioner’s native country), abrogated on

other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc).

         With respect to Petitioner’s status as a single woman or mother in

Guatemala, substantial evidence supports the conclusion that she failed to establish

a nexus between the alleged harm and her membership in such a group.

Petitioner’s testimony did not establish that her persecution has been, or is likely to

be, on account of her status as a single woman or mother. And while country

conditions evidence demonstrated the danger of gangs, threats by gang members in

Petitioner’s village were shown to be generalized and not specific to the claimed

social groups. See Zetino, 622 F.3d at 1016.




                                           3
       Finally, substantial evidence supports the agency’s denial of CAT relief due

to an insufficient showing of past torture. See Nuru v. Gonzales, 404 F.3d 1207,

1224 (9th Cir. 2005) (noting that “torture is more severe than persecution”).

Substantial evidence also supports the conclusion that Petitioner could escape harm

from local gangs by relocating to join her brother and daughter in Guatemala City.

See 8 C.F.R. § 1208.16(c)(3) (providing non-exclusive list of considerations for

granting CAT relief, including the possibility of relocation to an area where

petitioner is not likely to be tortured). Evidence of country-wide gang violence did

not undermine this finding. See, e.g., Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (“Petitioners’ generalized evidence of violence and crime in

Mexico is not particular to Petitioners and is insufficient to [show a likelihood of

torture].”).

PETITION FOR REVIEW DENIED.




                                          4